DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 27th, 2022 have been fully considered but they are not persuasive. Applicant’s amendment overcomes the previous interpretation of Kuster et al., but is rendered obvious in view of the latest interpretation where the first and second fasteners include both the cap (152) and the screw (150) to form the “bone fastener”.  The Examiner has additionally rejected claims 16-19 in light of Langdale et al. (US 2017/0265915) in an alternative interpretation where only the screw (150) of Kuster et al. is taught to be the “bone fastener”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuster et al. (US 2014/0336713). 	Regarding claim 16, Kuster et al. disclose a method of implanting a periprosthetic implant to a femur, the method comprising the steps of implanting an implant (¶71 “femoral stem of total knee replacement system”) in a region of the femur (¶71); inserting a first bone fastener (150+ 152) through a first opening (230) of a first end portion of (202/222) a femur plate (200) into a region of the femur (¶57); and inserting a second bone fastener (150 + 152) through a second opening (232/234) of a second end portion (204/220) of the femur plate into a condyle region of the femur (¶71), wherein at least one of the first opening and the second opening comprises a threaded portion (figures 50A-9A, ¶53) or a circumferential lip to lockingly engage at least one of the first and second bone fasteners at a selected angle to the femur plate (figures 8A, 9A, ¶53), and wherein neither the first nor second bone fastener touches the implant (¶71); and locking the first or second bone fasteners at a selected angle to the femur plate (thread which engages with 152, figure 9, ¶53) by engaging the fastener with the threaded portion or the circumferential lip (figures 8-9A, ¶53),
 	Additionally, Kuster et al. disclose plate (200) is “disposed across fracture 56 (FIG. 1).”  However, the plate as shown in figure 1 of Kuster does not expressly show the bone fastener (150) is inserted into a trochanter region of the femur, and only specifies that the bone fasteners are inserted through openings in regions above and below the fracture (¶57, ¶33-35). 	In an alternative embodiment (figures 13-14), Kuster expressly teaches the plate (300/400) having a trochanteric zone (370/470) that extends beyond the periprosthetic zone to provide added stability to the bone plate (¶74-75).   	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the plate of the embodiment of figures 10-12 to have a trochanteric zone as taught in the alternative embodiment of Kuster as it provides added stability to the bone plate upon fixation to the femur.
 	Regarding claim 17, Kuster et al. disclose wherein the selected angle does not exceed an opening angle of a virtual insertion cone (figure 9), and wherein the opening angle is selected such that an inserted bone fastener is prevented from touching the implant (¶71).
 	Regarding claim 18, Kuster et al. disclose the opening angle of the virtual insertion cone lies between 10° and 50° (¶53 “15 degrees”.
 	Regarding claim 19, Kuster et al. disclose inserting the first or second bone fastener through the first or second opening positions the implant in a desired position for implantation (¶53, ¶71).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuster et al. (US 2014/0336713) in view of Langdale et al. (US 2017/0265915).
Regarding claim 16, Kuster et al. disclose a method of implanting a periprosthetic implant to a femur, the method comprising the steps of implanting an implant (¶71 “femoral stem of total knee replacement system”) in a region of the femur (¶71); inserting a first bone fastener (150) through a first opening (230) of a first end portion of (202/222) a femur plate (200) into a region of the femur (¶57); and inserting a second bone fastener (150) through a second opening (232/234) of a second end portion (204/220) of the femur plate into a condyle region of the femur (¶71), wherein at least one of the first opening and the second opening comprises a threaded portion (figures 50A-9A, ¶53) or a circumferential lip to lockingly engage at least one of the first and second bone fasteners at a selected angle to the femur plate (figures 8A, 9A, ¶53), and wherein neither the first nor second bone fastener touches the implant (¶71); and locking the first or second bone fasteners at a selected angle to the femur plate (thread which engages with 152, figure 9, ¶53) by engaging the fastener with the threaded portion or the circumferential lip (figures 8-9A, ¶53),
 	Additionally, Kuster et al. disclose plate (200) is “disposed across fracture 56 (FIG. 1).”  However, the plate as shown in figure 1 of Kuster does not expressly show the bone fastener (150) is inserted into a trochanter region of the femur, and only specifies that the bone fasteners are inserted through openings in regions above and below the fracture (¶57, ¶33-35). 	In an alternative embodiment (figures 13-14), Kuster expressly teaches the plate (300/400) having a trochanteric zone (370/470) that extends beyond the periprosthetic zone to provide added stability to the bone plate (¶74-75).   	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the plate of the embodiment of figures 10-12 to have a trochanteric zone as taught in the alternative embodiment of Kuster as it provides added stability to the bone plate upon fixation to the femur.
 	Kuster et al. fail to expressly teach or disclose at least one of the first opening and the second opening comprises a threaded portion or a circumferential lip configured to locking engage at least one of the first and second bone fasteners at a selected angle to the femur plate, and locking the first or second bone fasteners at a selected angle to the femur plate by engaging the fastener with the threaded portion or the circumferential lip.  Rather, Kuster et al. teaches the use of a locking cap (152) to selectively lock the bone fastener to the femur plate.
 	Langdale et al. teach the use of a femur plate (100, figure 1C, in view of ¶39) having a first opening (120B) having a threaded portion or a circumferential lip (“conical threads” ¶47-48) configured to locking engage at least one of the first bone fasteners (130 via 132, ¶47) at a selected angle to the femur plate (figure 1C), and locking the first or second bone fasteners at a selected angle to the femur plate by engaging the fastener with the threaded portion or the circumferential lip (¶47-48, figures 1A-1G) as it is a known alternative configuration for locking engaging the bone fastener to the bone plate hold to hold the fastener in both an angular and axial alignment to prevent collapse and backout (¶47).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the bone plate of Kuster et al. to have at least one of the first opening and the second opening comprises a threaded portion or a circumferential lip configured to locking engage at least one of the first and second bone fasteners at a selected angle to the femur plate, and locking the first or second bone fasteners at a selected angle to the femur plate by engaging the fastener with the threaded portion or the circumferential lip as taught by Langdale et al. as it is a known alternative configuration for locking engaging the bone fastener to the bone plate hold to hold the fastener in both an angular and axial alignment to prevent collapse and backout.
 	Regarding claim 17, Kuster et al. in view of Langdale et al. disclose wherein the selected angle does not exceed an opening angle of a virtual insertion cone (figures 1C, 2D), and wherein the opening angle is selected such that an inserted bone fastener is prevented from touching the implant (¶71 of Kuster and figure 4C of Langdale, at least some of the 230’s do not touch the implant, those that don’t are considered the “first and second” openings).
 	Regarding claim 18, Kuster et al. disclose the opening angle of the virtual insertion cone lies between 10° and 50° (¶53 “15 degrees”.
 	Regarding claim 19, Kuster et al. disclose inserting the first or second bone fastener through the first or second opening positions the implant in a desired position for implantation (¶53, ¶71).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00. 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/           Primary Examiner, Art Unit 3775